COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 AUTOFLEX LEASING,                                                No. 08-08-00030-CV
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                                44th District Court
                                                  §
 MICHAEL IRVIN,                                                  of Dallas County, Texas
                                                  §
                   Appellee.                                       (TC# 04-00366-B)
                                                  §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss the appeal pursuant to Texas Rule

of Appellate Procedure 42.1. Appellant requests that the appeal be dismissed without prejudice. The

applicable rule does not provide for a dismissal without prejudice. See TEX . R. APP. P. 42.1(a)(1);

Simpson v. City of San Antonio, No. 08-10-00229-CV, 2010 WL 3708850, at *1 (Tex.App.--El Paso

Sept. 22, 2010, no pet. h.) (mem. op.). Accordingly, the request that the appeal be dismissed without

prejudice is denied. In all other respects, the motion is granted, and this appeal is dismissed. Costs

are assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                               GUADALUPE RIVERA, Justice
November 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.